MEMORANDUM **
Hector Gonzalez-Sermenio appeals from the 51-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gonzalez-Sermenio contends that his sentence is unreasonable because it is significantly longer than the sentence he would have received had he accepted a fast-track plea agreement. In light of the totality of the circumstances and the factors set forth in 18 U.S.C. § 3553(a), the sentence is reasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007); see also United States v. Gonzalez-Zotelo, 556 F.3d 736, 739-41 (9th Cir.2009).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.